DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1 are pending and have been examined in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gotschi (US #8,935,877) in view of Pazik et al. (PGPub #2004/0231228).
Regarding claim 1, Gotschi teaches an insect capturing assembly being configured to capture insects on a ceiling, said assembly comprising: a pole (17) being gripped and directed upwardly toward a ceiling (The pole 17 is capable of being gripped and directed in an upward manner toward a ceiling), said pole having a first end (17 as seen in figure 2), a second end (17 as seen in figure 2) and an outer surface extending therebetween (17 as seen in figure 2); a receiver (18 or 19) being coupled to said outer surface of said pole (18 or 19 as seen in figure 2), said receiver being positioned closer to said first (18 or 19 as seen in figure 2); and a bottle (1 as seen in figure 5, and Column 4, lines 10-11) being removably coupled to said pole (Column 3, lines 21-25) such that said bottle is positioned adjacent to the ceiling when said pole is directed upwardly toward the ceiling (As can be seen in figure 2 the bottle is attached at the distal end of the pole and extends lightly in front of the distal end of the pole, this means that as the pole is raised towards a ceiling the bottle would approach the ceiling and could be placed adjacent to the ceiling), said bottle being oriented collinear with said pole (1, and 17 as seen in figure 2) such that an opening (21, 22, and 23 as seen in figure 5, and Column 4, lines 10-31) in said bottle is directed toward the ceiling (As can be seen in element 1 in figures 2, and 5 the opening to the bottle is located at the distal end of the device and when the device is raised towards a ceiling the opening would be directed towards the ceiling) wherein said opening is configured to surround an insect on the ceiling thereby facilitating said bottle to capture the insect (Column 4, lines 10-31), and that the bottle is removable from the pole (Column 3, lines 21-25), said bottle having an outer wall (1 as seen in figure 2); and an engagement (16) being coupled to and extending outwardly from said outer wall of 20said bottle (16 as seen in figure 2), said receiver slidably receiving said engagement to releasably couple said bottle to said pole (Column 3, lines 21-33), said engagement being supported by said receiver (16 and 18 or 19 as seen in figure 2, and Column 3, lines 21-33), said engagement and said receiver having complementary curved surfaces (16 and 18 or 19 as seen in figure 2) and said engagement being positioned on said top half of said bottle (1, and 16 as seen in figure 2) wherein said bottle is configured to remain in an upright position 25while being supported by said receiver (1, 16, 17 and 18 or 19 as seen in figure 2, and Column 3, lines 21-33). But Gotschi does not teach that said bottle having a division therein to define a top half of said bottle being removably coupled to a bottom half of said bottle, said top half being removable for emptying said bottom half.  
However, Pazik does teach that said bottle having a division (Paragraph 96, lines 1-18, this teaches that the two sections of the devices are separate objects that are threaded together which means that a division inherently exists between the two sections) therein to define a top half (2) of said bottle being removably coupled to a bottom half (6) of said bottle (Paragraph 96, lines 1-18), said top half being removable for emptying said bottom half (Paragraph 132, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bottle have upper and lower haves that are separable because Gotschi and Pazik are both devices to capture insects.  The motivation for having the bottle have upper and lower haves that are separable is that it allows either half to be replaced if one of them gets damaged.
Claims 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gotschi (US #8,935,877) as modified by Pazik et al. (PGPub #2004/0231228) as applied to claim 1 above, and further in view of Schneidmiller (PGPub #2011/0067293).
Regarding claim 3, Gotschi as modified by Pazik teaches the assembly according to claim 1, wherein: said bottle has a bottom end and a top end, said outer wall extending between said bottom end and said top end (1 as seen in figure 5 of Gotschi), said opening extending through said top end (21, 22, and 23 as seen in figure 5, and Column 4, lines 10-31 of Gotschi). But Gotschi does not teach that said outer wall curving inwardly adjacent to said top end, said division extending through said outer wall, said division extending around an entire circumference of said outer wall, said division being positioned between said top and bottom ends; and  6said outer wall having an inside surface and an outside surface, said inside surface of said bottom half having a threaded section adjacent to an upper threshold of said bottom half, said outside surface of said top half having a threaded section adjacent to a lower threshold of said top half, said threaded section on said top half threadably engaging said threaded section on said bottom half.  
However, Pazik does teach that said division extending through said outer wall (Paragraph 96, lines 1-18, this teaches that the two sections of the devices are separate objects that are threaded together which means that a division inherently extends through the outer wall formed when the two devices are connected), said division extending around an entire circumference of said outer wall (Paragraph 96, lines 1-18, this teaches that the two sections of the devices are separate objects that are threaded together which means that a division inherently extends around the circumference of the bottle when the two devices are connected), said division being positioned between said top and bottom ends (Paragraph 96, lines 1-18, and 2, and 6 as seen in figure 2); and 6said outer wall having an inside surface and an outside surface (2, and 6 as seen in figure 2), said outside surface of said bottom half having a threaded section adjacent to an upper threshold of said bottom half (Paragraph 96, lines 10-18, and 6 as seen in figure 2), said inside surface of said top half having a threaded section adjacent to a lower threshold of said top half (Paragraph 96, lines 10-18, and 2 as seen in figure 2), said threaded section on said top half threadably engaging said threaded section on said bottom half (Paragraph 96, lines 10-18).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the division go through the entire circumference of the outer wall and to have the top and bottom halves of the bottle threadably connected because Gotschi and Pazik are both devices to capture insects.  The motivation for having the division go through the entire circumference of the outer wall is that it allows the two halves of the bottle to be completely separated, and the motivation for having the top and bottom haves of the bottle threadably connected is that it creates a strong and reuseable connection between the two halves.  But Pazik does not teach that said outer wall curving inwardly adjacent to said top end, and that the threaded surface on the bottom half is on an inside surface, and that the threaded surface on the top half is on the outer surface.  
However, Schneidmiller does teach that said outer wall curving inwardly adjacent to said top end (120 as seen in figure 2), and that the threaded surface on the bottom half is on an inside surface (142 as seen in figure 2, and Paragraph 34, lines 1-5), and that the threaded surface on the top half is on the outer surface (116 as seen in figure 2, and Paragraph 34, lines 1-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the top of the 
Regarding claim 5, Gotschi as modified by Pazik and Schneidmiller teaches the assembly according to claim 3, further comprising a cap (22 of Gotschi) being positioned on said bottle for closing said bottle wherein said cap is configured to inhibit the insect from escaping said bottle (Column 4, lines 10-31 of Gotschi), said cap having a top wall (22 as seen in figure 2 of Gotschi). But Gotschi does not teach that the cap is removable, and a perimeter wall extending downwardly from the top wall, said perimeter wall threadably engaging said outer wall of said bottle having said top wall lying on said top end of said bottle thereby closing said opening in said top end.  
However, Pazik does teach that the cap is removable (Paragraph 116, lines 1-8), and a perimeter wall extending downwardly from the top wall (90 as seen in figure 2), said perimeter wall threadably engaging said outer wall of said bottle having said top wall lying on said top end of said bottle thereby closing said opening in said top end (Paragraph 116, lines 1-8, and 90 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a removable cap that is threadably attached to the top of the bottle because Gotschi and Pazik are both devices for capturing insects.  The motivation for having a removable cap that is threadably attached to the top of the bottle is that it allows the user to selectively control when the opening beneath the cap is open and the threads create a strong connection between the cap and the bottle.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gotschi (US #8,935,877) in view of Pazik et al. (PGPub #2004/0231228), and Schneidmiller (PGPub #2011/0067293).
Regarding claim 6, Gotschi teaches an insect capturing assembly being configured to capture insects on a ceiling, said assembly comprising: a pole (17) being gripped and directed upwardly toward a ceiling (The pole 17 is capable of being gripped and directed in an upward manner toward a ceiling), said pole having a first end (17 as seen in figure 2), a second end (17 as seen in figure 2) and an outer surface extending therebetween (17 as seen in figure 2); a receiver (18 or 19) being coupled to said outer surface of said pole (18, and 19 as seen in figure 2), said receiver being positioned closer to said first end than said second end (18, and 19 as seen in figure 2); a bottle (1 as seen in figure 5, and Column 4, lines 10-11) being removably coupled to said pole (Column 3, lines 21-25) such that said bottle is positioned adjacent to the ceiling when said pole is directed upwardly toward the ceiling (As can be seen in figure 2 the bottle is attached at the distal end of the pole and extends lightly in front of the distal end of the pole, this means that as the pole is raised towards a ceiling the bottle would approach the ceiling and could be placed adjacent to the ceiling), said bottle being oriented collinear with said pole (1, and 17 as seen in figure 2) such that an 7opening (21, 22, and 23 as seen in figure 5, and Column 4, lines 10-31) in said bottle is directed toward the ceiling (As can be seen in element 1 in figures 2, and 5 the opening to the bottle is located at the distal end of the device and when the device is raised towards a ceiling the opening would be directed towards the ceiling) wherein said opening is configured to surround an insect on the ceiling thereby facilitating said bottle to capture the insect (Column 4, lines 10-31), and that the bottle is removable from the pole (Column 3, lines 21-25), said bottle having a bottom end, a top end and an outer wall extending therebetween (1 as seen in figure 5), said opening extending through said top end (21, 22, and 23 as seen in figure 5, and Column 4, lines 10-31), an engagement (16) being coupled to and extending outwardly from said outer wall of said bottle (16 as seen in figure 2), said receiver slidably receiving said engagement to releasably couple said bottle to said pole (Column 3, lines 21-33), said engagement being supported by said receiver (16 and 18 or 19 as seen in figure 2, and Column 3, lines 21-33), said engagement and said receiver having (16 and 18 or 19 as seen in figure 2) and said engagement being positioned on said top half of said bottle (1, and 16 as seen in figure 2) wherein said bottle is configured to remain in an upright position while being supported by said receiver (1, 16, 17 and 18 or 19 as seen in figure 2, and Column 3, lines 21-33); and a cap (22) being positioned on said bottle for closing said bottle wherein said cap is configured to inhibit the insect from escaping said bottle (Column 4, lines 10-31), said cap having a top wall (22 as seen in figure 2).  But Gotschi does not teach that said bottle having a division therein to define a top half of said bottle being removably coupled to a bottom half of said bottle, said top half being removable for emptying said bottom half, said outer wall curving inwardly adjacent to said top end, said division extending through said outer wall, said division extending around an entire circumference of said outer wall, said division being positioned between said top and bottom ends, said outer wall having an inside surface and an outside surface, said inside surface of said bottom half having a threaded section adjacent to an upper threshold of said bottom half, said outside surface of said top half having a threaded section adjacent to a lower threshold of said top half, said threaded section on said top half threadably engaging said threaded section on said bottom half; that the cap is removable, and a perimeter wall extending downwardly therefrom, said perimeter wall threadably engaging said outer wall of said bottle having said top wall lying on said top end of said bottle thereby closing said opening in said top end.  
However, Pazik does teach that said bottle having a division (Paragraph 96, lines 1-18, this teaches that the two sections of the devices are separate objects that are threaded together which means that a division inherently exists between the two sections) therein to define a top half (2) of said bottle being removably coupled to a bottom half (6) of said bottle (Paragraph 96, lines 1-18), said top half being removable for emptying said bottom half (Paragraph 132, lines 1-6), said division extending through said outer wall (Paragraph 96, lines 1-18, this teaches that the two sections of the devices are separate objects that are threaded together which means that a division inherently extends through the outer wall formed when the two devices are connected), said division extending around an entire circumference of said outer wall (Paragraph 96, lines 1-18, this teaches that the two sections of the devices are separate objects that are threaded together which means that a division inherently extends around the circumference of the bottle when the two devices are connected), said division being positioned between said top and bottom ends (Paragraph 96, lines 1-18, and 2, and 6 as seen in figure 2), said outer wall having an inside surface and an outside surface (2, and 6 as seen in figure 2), said outside surface of said bottom half having a threaded section adjacent to an upper threshold of said bottom half (Paragraph 96, lines 10-18, and 6 as seen in figure 2), said inside surface of said top half having a threaded section adjacent to a lower threshold of said top half (Paragraph 96, lines 10-18, and 2 as seen in figure 2), said threaded section on said top half threadably engaging said threaded section on said bottom half (Paragraph 96, lines 10-18); that the cap is removable (Paragraph 116, lines 1-8), and a perimeter wall extending downwardly from the top wall (90 as seen in figure 2), said perimeter wall threadably engaging said outer wall of said bottle having said top wall lying on said top end of said bottle thereby closing said opening in said top end (Paragraph 116, lines 1-8, and 90 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bottle have upper and lower haves that are separable, to have the division go through the entire circumference of the outer wall and to have the top and bottom halves of the bottle threadably connected, and to have a removable cap that is threadably attached to the top of the bottle because Gotschi and Pazik are both devices to capture insects.  The motivation for having the bottle have upper and lower haves that are separable is that it allows either half to be replaced if one of them gets damaged, the motivation for having the division go through the entire circumference of the outer wall is that it allows the two halves of the bottle to be completely separated, the motivation for having the top and bottom haves of the bottle threadably connected is that it creates a strong and reuseable connection between the two halves, and the motivation for having a removable cap that is 
However, Schneidmiller does teach that said outer wall curving inwardly adjacent to said top end (120 as seen in figure 2), and that the threaded surface on the bottom half is on an inside surface (142 as seen in figure 2, and Paragraph 34, lines 1-5), and that the threaded surface on the top half is on the outer surface (116 as seen in figure 2, and Paragraph 34, lines 1-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the top of the outer wall curve inwards and to have the bottom half have internal threads with the top half having external threads because Gotschi and Schneidmiller are both devices for capturing insects.  The motivation for having the top of the outer wall curve inwards is that it allows the opening at the top of the device to be smaller than the space bellow it which helps to keep the insects within the device and the motivation for having the bottom half have internal threads with the top half having external threads is that it allows the top and bottom half of the device to be threaded together.
Response to Arguments
Regarding the applicant’s argument that Gotschi could not be used to hold the container in an upright manner, the examiner disagrees pin 18 is shown to be in an upright position and receiver 16 is shown to be axially aligned with the pin 18 in figure 2, and when receiver 6 is placed on pin 18 it would result in the container being positioned in an upright position.  Additionally, the examiner disagrees with the applicant’s arguments that Gotschi does not teach the complementary curved surfaces that maintain the bottle in the upright position, as can be seen in figure 2, pin 18 is a cylinder with a curved exterior surface and receiver 16 has a circular hole that extends through the receiver and is configured 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647